Citation Nr: 9903616	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-28 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from August 1965 to September 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO, which established service connection for PTSD and 
assigned a 30 percent evaluation.  

In January 1998, the veteran testified before a hearing 
officer at the RO, and the hearing officer assigned a 50 
percent evaluation by decision issued later that month.  The 
veteran continued his appeal, claiming entitlement to an 
increased evaluation.  

In October 1998, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO (Travel 
Board hearing). 


REMAND

Initially, the Board notes that, during his hearing, the 
veteran submitted additional evidence, including an October 
1998 private psychological treatment summary.  The veteran 
and his representative also submitted a signed waiver of 
regional office adjudication, so as to permit initial Board 
review of such evidence.  See 38 C.F.R. § 20.1304(c) (1998).  
However, inasmuch as this matter is being remanded for other 
reasons addressed below, this evidence is referred to the RO 
for appropriate consideration.  

The veteran's last VA psychiatric examination was in December 
1996.  Recently, however, an October 1998 private  
psychological treatment summary indicates that the veteran's 
service-connected PTSD, "appears to be deteriorating rather 
than improving."  Additionally, while a Global Assessment of 
Functioning Scale (GAF) score of 40 was then obtained, 
earlier GAF scores were higher, including on December 1996 VA 
examination when a GAF score of 55 was noted.  Moreover, on 
private examination in October 1998, the veteran reported 
that he is presently separated from his wife, that he lost 
his home earlier in the year, and he was recommended for in-
patient psychological treatment.  The veteran also submitted 
a copy of a March 1998 letter of termination from his prior 
employment.  Thus, the Board finds the veteran should be 
afforded thorough and contemporaneous VA psychiatric 
examination. 

Prior to the examination of the veteran, however, outstanding 
pertinent records should be associated with the record so 
that the examiner can review the veteran's pertinent medical 
history.  During his Travel Board hearing in October 1998, 
the veteran testified that he is currently unemployed and 
participating in a VA vocational rehabilitation program.  As 
such, the veteran's VA vocational rehabilitation folder 
should be obtained and associated with his VA claims file.  
Additionally, treatment records from the VA Medical Center in 
Philadelphia, Pennsylvania, as well as private medical 
records from sources identified by the veteran, to include A. 
F. Jensen, Ph.D., of the Family and Psychological Service, 
Inc., and P. Feldman, Ph.D, from September 1995 to the 
present, should be obtained and associated with the claims 
file. 

The Court has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. §§ 3.103 and 3.159 (1998), and that this duty 
includes the necessity of completing additional development of 
the record, including a VA examination, if the record 
currently before it is inadequate.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should obtain and associate 
with the claims folder the VA vocational 
rehabilitation folder, and any 
outstanding records of treatment from the 
VA Medical Center in Philadelphia, 
Pennsylvania, since June 1994. 

2.  After obtaining necessary releases 
from the veteran, the RO should obtain 
and associate with the claims file any 
outstanding treatment records dating 
September 1995 to the present from A. F. 
Jensen, Ph.D., of the Family and 
Psychological Service, Inc., and P. 
Feldman, Ph.D., and any other source 
identified by the veteran.  If any 
requested records are unavailable or any 
search otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  

3.  After associating all available 
pertinent records with the claims file, 
the RO should schedule the veteran to 
undergo VA psychiatric examination to 
determine the severity of service-
connected PTSD.  The veteran's claims 
file and a complete copy of this REMAND 
must be made available and be reviewed by 
the examiner in connection with the 
examination.  All indicated tests and 
studies should be accomplished, to 
include psychological testing, and all 
pertinent clinical findings should be 
reported in detail.  Regarding the 
latter, the examiner should specifically 
render findings with respect to the 
existence and extent of memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should indicate whether it is possible to 
distinguish the symptomatology 
attributable to each other disorder 
diagnosed from PTSD, and, if so, what 
portion or percentage of the GAF score 
reflects impairment due to PTSD.  The 
examiner also should specifically comment 
upon whether the veteran's PTSD results 
in severe social and industrial 
impairment, or whether it results in 
virtual isolation in the community, 
psychoneurotic symptoms bordering on 
gross repudiation of reality, or 
demonstrable inability to obtain or 
retain employment (total occupational and 
social impairment).  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include citation 
to specific evidence of record, if 
necessary) should be set forth in a 
typewritten report.  The report should be 
associated with the other evidence on 
file in the veteran's claims folder.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

5.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for an 
increased rating for service-connected 
PTSD, on the basis of all pertinent 
evidence of record, to include all that 
added to the record since the last 
supplemental statement of the case, and 
all applicable laws, regulations, and 
case law.  Adjudication of the claim 
should include consideration of whether 
an increased rating on an extra-schedular 
basis, pursuant to the provisions of 
38 C.F.R. § 3.321 (1998), is warranted.  
The RO should provide adequate reasons 
and basis for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and addressing all 
issues and concerns that are noted in 
this REMAND.  

6.  If the benefit sought by the veteran 
continues to be denied, then he, and his 
representative, should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


